Exhibit 10.1
CREDIT CARD ACCOUNT PURCHASE AGREEMENT
     This Credit Card Account Purchase Agreement (“Agreement”) is made as of
this 15 day of September 2008 (the “Effective Date”), by and between U.S. Bank
National Association ND, d/b/a Elan Financial Services, a national bank, with
its main office located at 4325 17th Ave. SW, Fargo, North Dakota 58103
(“Purchaser”), and Columbia River Bank, an Oregon State Bank, with its main
office located at 401 East Third Street, Suite 200, The Dalles, OR 97058
(“Seller”).
RECITALS
     WHEREAS, Seller is the issuer of MasterCard- or Visa-branded credit card
accounts; and
     WHEREAS, Seller desires to sell and transfer and Purchaser desires to
purchase the Accounts (as defined below) on September 25, 2008 (the “Closing
Date”) as well as all Account balances owed by Cardholders (as defined below) on
such Accounts.
     WHEREAS, Purchaser desires to convert the Seller’s Accounts and their
respective balances to the Purchaser’s own processing platform and Seller agrees
to assist in this effort.
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, Purchaser and Seller
agree as follows:
AGREEMENT
I. DEFINITIONS

A.   For purposes of this Agreement and except as otherwise specifically set
forth in the text of the Agreement, capitalized terms shall have the meanings
specified in Exhibit A, attached hereto and incorporated by reference. If there
is a conflict between the definition ascribed to a capitalized term defined
herein and the same term defined in another agreement entered into by the
parties to this Agreement, the definition set forth in this Agreement shall
control for the purposes of this Agreement and any Exhibits and Schedules
attached hereto or referenced in this Agreement.

B.   All terms defined in this Agreement shall have the same meaning in any
Exhibits and Schedules attached hereto or referenced in this Agreement.

C.   Other terms defined herein shall have the meanings set forth in the context
of their use.

II. GENERAL RIGHTS AND RESPONSIBILITIES

A.   Accounts to be Sold.

  1.   Seller agrees to sell, and Purchaser agrees to purchase open Accounts and
closed Accounts with a balance, as they exist as of the Seller’s close of
business on the Closing Date (separately and collectively, the “Accounts to be
Sold”). Accounts to be Sold shall not include any Ineligible Account as defined
in Section II.A.2. below.     2.   “Ineligible Account” means an Account:

  a.   which has been identified in the Seller’s processing system as deceased,
or with respect to which the Cardholder obligated on such Account has died
before the Closing Date and there is no remaining Cardholder obligated on such
Account;     b.   which as of the Closing Date was or should have been canceled
or blocked because (i) an applicable Cardholder has notified Seller that the
Credit Card was lost or stolen; (ii) fraud

 



--------------------------------------------------------------------------------



 



      (either in connection with the use of, the application for, or the
establishment of such Credit Card) or unauthorized use occurred; or (iii) an
applicable Cardholder notified Seller (or Seller otherwise became aware or
should have become aware using Seller’s Policies and Procedures) that fraud or
unauthorized use may have occurred in connection with any such Account;     c.  
with respect to which any Cardholder obligated on such Account is, or within
thirty (30) days after the Closing Date has filed to be, a debtor in a
proceeding instituted under the United States Bankruptcy Code or any bankruptcy,
insolvency or other law for the relief of debtors prior to the Closing Date and
for which, other than such Cardholder, there is no other responsible Cardholder
obligated on the Account; or any such Account where the Cardholder is working
with Seller or a consumer credit counseling service for altered pay-off terms;  
  d.   which is, as of the Closing Date, five or more payments past due;     e.
  which was or should have been written off prior to the Closing Date in
accordance with Seller’s customary accounting practices;     f.   which has been
closed in accordance with Seller’s Policies and Procedures and has a balance
that is equal to or less than zero as of the Closing Date;     g.   which as of
the Closing Date is subject to any lien, interest, or right of any affiliate of
Seller or any third party; or is an Account that is securitized;     h.   which
as of the Closing Date has an annual percentage rate on any balance that cannot
be changed by Seller because of the terms or provisions of the Cardholder
Agreement or any marketing materials for such Account or any Requirements of Law
(including, but not limited to, Accounts subject to a consumer credit counseling
service payment plan agreement or court order, but specifically excluding any
Accounts subject to the Servicemembers Civil Relief Act as of the Closing Date);
    i.   which as of the Closing Date is not governed by the terms of a
Cardholder Agreement;     j.   on which there exists a billing dispute as of the
Closing Date, excluding billing disputes relating to a purchase;     k.   which
as of the Closing Date has an outstanding compliance or arbitration case that
has not been decided and processed by Seller accordingly; or     l.   which as
of the Closing Date is the subject matter of current litigation (or past
litigation but with appeals available) or similar dispute with Seller.

B.   Purchase Price, Assignment and Transfer of Accounts to be Sold.

  1.   Purchase Price. The purchase price of the Accounts to be Sold (the
“Purchase Price”) shall be calculated as follows: 100% of the Principal Balance
as of the Cut-Off Time of the Accounts to be Sold, plus the Premium described in
Schedule A.     2.   Assignment.

  a.   Upon and as of the Closing Date, subject to the satisfaction or waiver of
each condition precedent specified in Section X of this Agreement, Seller hereby
sells, assigns, transfers, and conveys to Purchaser and Purchaser purchases, all
of Seller’s right, title and interest in and to all of the following assets
(collectively, the “Assets to be Sold”):

Page 2



--------------------------------------------------------------------------------



 



  1.   the Accounts to be Sold;     2.   all Related Receivables;     3.   the
Customer Base of the Accounts to be Sold;     4.   the Credit Cards and all
instruments and other Account Documentation relating to the Accounts to be Sold;
    5.   any rights or claims which Seller may have against any third Persons
with respect to any indebtedness owing or purportedly owing on any Account to be
Sold (which transfer of such rights and claims to Purchaser shall not affect
Purchaser’s rights to recourse, reimbursement and sale (repurchase by Seller)
described in Section II.C. below with respect to any Account sold to Purchaser);
    6.   all of Seller’s rights pursuant to the Cardholder Agreements governing
the Accounts to be Sold and the related Credit Cards; and     7.   all rights to
any interchange fees paid or payable from a National Association with respect to
such Accounts to be Sold associated with Cardholder transactions that occur
after the Cut-Off Time.

  b.   Seller for itself and its successors or assigns covenants to and agrees
with Purchaser and its successors and assigns that Seller shall execute all
documents that Purchaser may reasonably require to evidence Purchaser’s
ownership of the Accounts to be Sold. Seller shall cooperate with Purchaser in
preparing, executing and delivering any bills of sale, assignments, or other
documents, if any, as Purchaser, or counsel for Purchaser, may reasonably
require from time to time for purposes of transferring the Accounts to be Sold
to Purchaser, evidencing Purchaser’s ownership of the Accounts to be Sold, or
carrying out any of the other objectives of this Agreement.     c.   Insofar as
the same may be necessary to facilitate the preservation or exercise of
Purchaser’s rights and powers created or transferred by this Agreement, Seller
hereby constitutes and appoints Purchaser and its successors and assigns (and
the officers, agents, employees or representatives thereof) the true and lawful
attorney or attorneys of Seller, with full power of substitution, for Seller and
in Seller’s name and stead or otherwise, by and on behalf of and for the benefit
of Purchaser and its successors and assigns, to demand and receive the Assets to
be Sold and from time to time to institute and prosecute in the name of Seller
or otherwise, at the expense and for the benefit of Purchaser and its successors
and assigns, any and all proceedings at law, in equity or otherwise that
Purchaser and its successors and assigns may deem proper in order to enforce any
claim, right or title of any kind in and to the Assets to be Sold and to defend
or compromise any and all actions, suits or proceedings with respect to any of
the Assets to be Sold and to all such other acts and things in relation thereto
as Purchaser and its successors and assigns shall deem desirable, Seller hereby
declaring that the appointment hereby made and the power hereby granted are
coupled with an interest and are and will be irrevocable by Seller in any manner
or for any reason except as provided otherwise in this Agreement.     d.  
Seller shall take no action after the Closing Date that would be inconsistent
with the effective transfer by Seller to Purchaser hereunder as of the Closing
Date of Seller’s entire right, title and interest in and to the Accounts to be
Sold. The parties agree that the transactions contemplated herein constitute a
sale and assignment of the Accounts to be Sold to Purchaser and not a loan.

Page 3



--------------------------------------------------------------------------------



 



  3.   Seller shall provide Purchaser, no later than five (5) Business Days
after the Closing Date, with all necessary system reports to support the
Preliminary Purchase Price. No later than ten (10) Business Days following the
receipt of such information from Seller, Purchaser shall prepare a Preliminary
Closing Statement, in the form set forth in Schedule A, setting forth the
calculation of the Preliminary Purchase Price. Payment terms relating to the
Preliminary Purchase Price are set forth in Section II.B.5., below.     4.  
Within forty-five (45) days after the Conversion Date, Purchaser shall prepare a
Closing Statement, a form of which is attached hereto as Schedule A-1. The
Closing Statement will be used in part to identify adjustments of the
Preliminary Purchase Price based upon changes in identification of Accounts to
be Sold, including, without limitation, Accounts to be Sold that should have
been identified as Ineligible Accounts. Payment terms relating to the Closing
Payment are set forth in Section II.B.5., below.     5.   Seller shall provide
Purchaser with written instructions designating the deposit account to which the
Preliminary Purchase Price and Closing Payment shall be transferred or deposited
by wire transfer or ACH. The Preliminary Purchase Price shall be paid no later
than five (5) Business Days following presentation and mutual agreement on the
Preliminary Closing Statement. The Closing Payment shall be made to Seller no
later than five (5) Business Days after presentation and mutual agreement of the
Closing Statement.     6.   If within fifteen (15) Business Days after Seller’s
receipt of the Preliminary Closing Statement or the Closing Statement, Purchaser
and Seller do not mutually agree on any line item in the Preliminary Closing
Statement or the Closing Statement (other than the Preliminary Purchase Price or
the Closing Payment), then Seller shall notify Purchaser in writing of all line
items in dispute. Within fifteen (15) Business Days after Seller’s notice to
Purchaser that some line items remain in dispute, the parties shall contract
with an independent public accounting firm mutually acceptable to Seller and
Purchaser to audit the line items in dispute on the Preliminary Closing
Statement or the Closing Statement and any other items that must be reviewed to
resolve the dispute. The cost of such audit and the preparation of the revised
Preliminary Closing Statement or the Closing Statement (respectively the
“Audited Preliminary Closing Statement” or “Audited Closing Statement”) shall be
shared equally between Purchaser and Seller. The Audited Preliminary Closing
Statement or Audited Closing Statement prepared by such accounting firm shall be
final, conclusive and binding on the parties for matters covered thereby and a
judgment may be entered thereon. The Audited Preliminary Closing Statement or
the Audited Closing Statement shall be in a form substantially similar to the
Preliminary Closing Statement or the Closing Statement, except that they will
reflect either the Preliminary Purchase Price or the Closing Payment established
by the third party auditor.

C.   Recourse and Repurchase Obligations.

  1.   Purchaser’s purchase of the following Accounts to be Sold is subject to
the full recourse terms described below:

  a.   any Account that is two or more payments past due as of the Cut-Off Time,
but less than five payments past due as of the Cut-Off Time, or any Account that
contains the same Cardholders as such delinquent Account;     b.   any Account
the balance of which is ten percent (10%) or more over the applicable credit
limit as of the Cut-Off Time;     c.   the Secured Account balances as of the
Cut-Off Time; and

Page 4



--------------------------------------------------------------------------------



 



  d.   any Account described in Section VI.B., below (in which it has been
determined that there is an inaccuracy or misrepresentation with respect to any
representation or warranty).

      No later than thirty (30) days following the date Purchaser received the
data regarding Accounts to be Sold from Seller, except in the case of an Account
described in Section VI.B., Purchaser shall provide to Seller a list of the
Accounts to be Sold that are subject to this Section II.C. For a period of one
(1) year following the Conversion Date, upon demand by Purchaser, Seller shall
repurchase an Account listed in this Section II.C.1. by paying to Purchaser a
purchase price equal to the principal balance, which means the net amount,
including interest, fees, and any other charges owing by a Cardholder to
Purchaser on the Cardholder’s Account, of any credit balance in favor of the
Cardholder, and less disputed items as recorded in the periodic statement of
such Account most recently rendered prior to the repurchase date, plus all
debits and less any credit properly posted to such Account pursuant to the terms
of the Cardholder Agreement as of the repurchase date and, at Purchaser’s
discretion, in addition to the principal balance, the Premium for said Account,
minus the revenue Purchaser collected on such Account(s), regardless of whether
the Account is then in default, deemed uncollectible by Purchaser, charged off
by Purchaser, is or has been subject to fraudulent activity, or over the credit
limit or is otherwise impaired.     2.   Within ninety (90) days after the
Conversion Date, if Purchaser determines that any of the Accounts to be Sold
that were sold to Purchaser should have been deemed to be an Ineligible Account
as of the Closing Date, Purchaser shall so notify Seller and Seller shall
repurchase the Ineligible Account(s) by paying to Purchaser, a purchase price
equal to the principal balance, which means the net amount, including interest,
fees, and any other charges owing by a Cardholder to Purchaser on the
Cardholder’s Account, of any credit balance in favor of the Cardholder, and less
disputed items as recorded in the periodic statement of such Account most
recently rendered prior to the repurchase date, plus all debits and less any
credit properly posted to such Account pursuant to the terms of the Cardholder
Agreement as of the repurchase date, and, at Purchaser’s discretion, in addition
to the principal balance, the Premium for such Ineligible Account(s), minus the
revenue Purchaser collected on such Ineligible Account(s). Failure by Purchaser
to identify within such ninety days any Accounts to be Sold to be repurchased
hereunder shall result in forfeiture of Purchaser’s right to require repurchase
hereunder.     3.   Payments pursuant to any of the repurchase obligations set
forth in Sections II.C.1. and 2., above and 4. below, or pursuant to
Section VI.C., shall be made via wire transfer if the repurchase occurs during
the Interim Servicing Period, or via ACH if the repurchase occurs after the
Interim Servicing Period or if there is no Interim Servicing Period, within five
(5) Business Days after notice by Purchaser. Purchaser will execute and deliver
to Seller any documents reasonably necessary to reassign and transfer any
purchased Account(s) to Seller, and will take all steps reasonably necessary to
facilitate the transfer of the Account(s), including title therein, back to
Seller. Following the repurchase of an Account by Seller hereunder (“as is” and
without recourse to Purchaser), Purchaser will close the Account on its books,
and Seller shall own, have full servicing responsibility for, and assume all
obligations with respect to, such Account(s) (whether arising before, on, or
after the Closing Date). Purchaser shall be responsible for necessary reporting
to a credit bureau related to the Accounts and Purchaser’s records, and Seller
shall be responsible for any credit bureau reporting necessary related to the
continued existence and collection, if any, of the Account(s) by Seller.     4.
  By no later than the Closing Date, Seller shall provide Purchaser with a list
of Accounts that have credit limits or balances that exceed $50,000, along with
the required financial documents pursuant to Section II.F. Purchaser will apply
Purchaser’s established underwriting criteria to the Accounts. If Purchaser does
not approve the Account(s), Seller shall execute a separate Full Recourse
Agreement on each Account, and the Account(s) will then become Full Recourse
Account(s). If Purchaser has purchased such Accounts and Seller fails to execute
any Full Recourse Agreement with respect to any such Account, Seller, on
Purchaser’s written demand for repurchase, shall repay to Purchaser the
principal balance, which means the net amount, including

Page 5



--------------------------------------------------------------------------------



 



      interest, fees, and any other charges owing by a Cardholder to Purchaser
on the Cardholder’s Account, of any credit balance in favor of the Cardholder,
and less disputed items as recorded in the periodic statement of such Account
most recently rendered prior to the repurchase date, plus all debits and less
any credit properly posted to such Account pursuant to the terms of the
Cardholder Agreement as of the repurchase date, and, at Purchaser’s discretion,
in addition to the principal balance of said Account(s), the Premium for said
Accounts, minus the revenue Purchaser collected on such Account(s).

D.   Assumption of Liabilities. Except as otherwise expressly set forth herein
or, if applicable, in the Interim Servicing Agreement, upon the satisfaction or
waiver of each condition precedent specified in Section X.A of this Agreement,
Purchaser shall assume the following obligations, each without the execution or
delivery of any additional document, on the Closing Date:

  1.   All of the obligations of Seller arising after the Cut-Off Time to
perform under the Cardholder Agreements, and the Security Agreements included in
the Accounts to be Sold (excluding obligations for Account Benefits pursuant to
Article III); and     2.   All of the obligations of Seller arising after the
Cut-Off Time to perform with respect to the Accounts to be Sold under any
Requirements of Law, except for those charges: (a) arising from Seller’s
violation on or before Cut-Off Time to any Requirements of Law; or (b) arising
from or relating to any special assessments with respect to periods up to and
including the Cut-Off time (collectively, the “Assumed Liabilities”). Prior to
the Conversion Date, the payments to be made by Purchaser to Seller under this
section shall be made pursuant to Article III of the Interim Servicing
Agreement.     3.   Except as provided above, Purchaser shall not assume any
liability, commitment, or any other obligation of Seller, whether absolute,
contingent, or otherwise known or unknown of any nature, kind or description
whatsoever, arising from or related to the operation of the Seller’s business
prior to, at or after the Cut-Off Time.     4.   Seller expressly retains all
liability arising out of or from the Account Benefits, including, but not
limited to, points and the cost of the possible redemption of such points prior
to the Cut-Off Time. Purchaser assumes liability for points and redemption
thereof after the Cut-Off Time.

E.   Cooperation with Sale and Conversion Manager. Seller shall cooperate fully
with Purchaser in connection with the sale and transfer of the Accounts, and
shall designate a dedicated Conversion Manager within its organization to act as
the primary contact for Purchaser. The Conversion Manager will be familiar with
this Agreement and have decision making authority and the ability to coordinate
activities contemplated under this Agreement to help facilitate the sale and
transfer of the Accounts to be Sold. Seller and Purchaser shall schedule and
attend meetings necessary to facilitate the smooth transfer of the Accounts to
be Sold, and shall establish and adhere to timelines set up, as described
further in Schedule B, to facilitate the transfer of the Accounts to be Sold.
Should Seller be party to an agreement with a third party who is performing any
functions related to the Accounts to be Sold (including, but not limited to
processing or reward administration), Seller shall work with such third party to
determine their respective obligations with respect to their agreement and
facilitate the timely cancellation of any such agreement as well as timely
transfer of such Accounts, following as closely as reasonably possible the
timelines established by Purchaser.

F.   Information Access, Records Retention and Risk of Loss. Seller shall
provide Purchaser and its officers, accountants, counsel and other
representatives reasonable access to review the Account Documentation and
Seller’s Policies and Procedures and, commencing on the Closing Date, such other
properties, reports, books, contracts, and customer records that relate to the
Accounts to be Sold subject to reasonable security requirements, during Seller’s
normal business hours through a mutually agreeable process upon three
(3) Business Days’ notice, throughout the period commencing on the date of this
Agreement. In the case of Purchaser’s review of Seller’s Policies and
Procedures, Purchaser and its officers, accountants, counsel and other
representatives, unless otherwise permitted by Seller in writing, may not
photocopy any of Seller’s

Page 6



--------------------------------------------------------------------------------



 



    Policies and Procedures and may retain only summary notes regarding the
same. In addition, Seller shall provide Purchaser with portfolio summary reports
(as further described below in Section II.G.) within three (3) Business Days
after such information becomes available in each month prior to the Closing
Date. Seller will, for a period of five (5) years from the Conversion Date, or
longer as necessary for compliance with the Requirements of Law, maintain in a
fully accessible fashion the Account Documentation and all of its books and
records, including, without limitation, information received from Cardholder
applicants for purposes of USA PATRIOT Act compliance, relating to the Accounts
to be Sold. Seller will, upon Purchaser’s request, transfer or make available to
Purchaser Account Documentation, books and records as Purchaser may request, and
will, upon Purchaser’s request, provide witnesses and/or signed affidavits to
establish the reliability and authenticity of such books and records. Where any
Account included in Accounts to be Sold has a credit limit or balance greater
than fifty thousand dollars ($50,000), Seller shall provide Purchaser with
copies of financial information provided to Seller by the Cardholder in
connection with the establishment and maintenance of such Account, provided,
however, that if Seller is unable to provide such financial information, Seller
acknowledges that Purchaser may request such information from the Account
obligor. While such documentation and information is in the control of Seller,
the cost to transfer or make available Account Documentation and books and
records to Purchaser as provided herein shall be borne by Seller. Further, the
risk of loss, damage or destruction from any cause to any Account Documentation
of Accounts to be Sold shall be borne by Seller at all times between the date
hereof and the date such Account Documentation or Accounts to be Sold is in
Purchaser’s possession, and once in Purchaser’s possession, thereafter by the
Purchaser.   G.   Master File Information. Seller shall transmit to Purchaser,
in a secure format (which may include, but is not limited to, an electronic and
encrypted transmission) as requested by Purchaser, Cardholder information
reasonably necessary to facilitate Purchaser’s timely mailing of change in terms
and other notice(s), as described in this Section II.G., as well as
determination of the Purchase Price as described in Section II.B.1. Seller
agrees to provide Purchaser, at Seller’s cost and up to four (4) times prior to
the Conversion Date (according to the timeline set forth in Schedule B), with
master file information about the Accounts to be Sold in a format prescribed and
containing information requested by Purchaser, which will include, without
limitation, Cardholder name, address and social security number. Each
transmission of the master file information provided hereunder shall have been
produced no earlier than five (5) Business Days prior to the date the
information is transferred to Purchaser and shall be current as of said
production date and contain all of the Accounts to be Sold. In addition to other
uses in connection with the transfer of the Accounts to be Sold, the master file
information will be used to identify Accounts for which Purchaser needs more
information. Seller shall research and provide an answer to any request made by
Purchaser for more information within five (5) Business Days of each request by
Purchaser. Seller shall provide to Purchaser, no later than ten (10) Business
Days after the Conversion Date, the last six months of Account statements for
each Account to be Sold.   H.   Notices to Cardholders and Issuance of
Replacement Credit Cards.

  1.   Prior to the Conversion Date, Purchaser, at its own expense and upon
prior written notice to Seller, shall send out one or more notices to
Cardholders informing them of the termination of Seller’s credit card plan and
the substitution of Purchaser’s plan, any changes to certain benefits offered to
Cardholders and any new Account Benefits, and certain changes in terms to be
made to the Accounts to be Sold all in a manner which serves to preserve and
promote the goodwill and business reputation of both Seller and Purchaser.
Purchaser may require Seller to notify certain Cardholders of notice of
termination of such Cardholders’ Accounts with Seller. Notices will be sent
sufficiently in advance of the Conversion Date so as to comply with any
applicable Requirements of Law. Prior to the mailing of any change in terms
notice(s) to Cardholders, such notices may be reviewed and approved (such
approval rights shall not include approval of any Account terms, such as
pricing, new Account Benefits or changes to the Cardholder Agreements) by
Seller, which approval shall not be unreasonably withheld or delayed and shall
be deemed given if Seller does not reply within ten (10) Business Days following
Purchaser’s request for review.

Page 7



--------------------------------------------------------------------------------



 



  2.   Based upon the current status of each Account to be Sold, Purchaser will,
in its sole discretion, determine whether or not to continue or cancel an
Account. Seller understands that Purchaser will be relying on information
received from Seller and its current processor (if any) for purposes of making
these decisions and, to the extent such information is accurate, Purchaser will
hold Seller harmless with respect to these decisions. The notices described in
Section II.H.1. above will inform Cardholders, as appropriate, that either the
Cardholder will be receiving a new Credit Card from Purchaser, or the
Cardholder’s account with Seller is being terminated and no new Credit Card will
be issued. Purchaser will provide to Seller a list of the Accounts that will
show which products the Accounts will be converted to, as well as show which
Accounts will not be issued a new Credit Card.     3.   In order to facilitate
the smooth transfer of balances to Purchaser, Seller shall change the cycle
dates of the Accounts to be Sold to one cycle so that all Accounts to be Sold
cycle on the Cut-Off Time, or the last processing date prior to the Conversion
Date, to ensure that all such Accounts have a final statement with an ending
Principal Balance that reflects the amount that is transferred as of the
Conversion Date. If Seller fails or is unable to change the cycle dates of the
Accounts to be Sold to one cycle date, the Accounts will not be billed for fees
and interest beginning after the date of the last statement produced by Seller
through the end of the first statement period produced by Purchaser. This will
result in reduced revenue to Seller pursuant to the Joint Marketing Agreement
between Seller and Purchaser, which will not be reimbursed by Purchaser.     4.
  Seller shall not share with or otherwise communicate to any third party the
notices to be provided by Purchaser to Cardholders, prior to the mailing of any
such notice, except with Purchaser’s prior written permission.     5.   In
connection with the notification to Cardholders described in Section II.H.1.
above, Seller authorizes Purchaser, and grants to Purchaser during the term of
this Agreement a limited license, to use the Seller Marks in accordance with the
provisions of this Agreement. Seller represents, warrants and covenants that it
or an affiliate of Seller is and shall remain the sole owner of the Seller
Marks, and that it has authority to grant the license for such use, and that use
of the Seller Marks by Purchaser will not infringe upon the trade name,
copyright, trademark or other intellectual property rights of any third party.
Except as otherwise agreed to by the parties, following termination of this
Agreement Purchaser shall not have the right to disseminate any Cardholder
communications using the Seller Marks.

I.   Seller Acknowledgments. Seller acknowledges and agrees to the following:

  1.   it shall be solely responsible for determining the disposition of funds
held by Seller in connection with an Account to be Sold that is a Secured
Account;     2.   if the Accounts to be Sold are branded as “MasterCard”
accounts, they will be converted to Visa-branded accounts as of the Conversion
Date;     3.   it shall be solely responsible for costs incurred with its
current third party processor (if any) due to trailing transactions that apply
to any Account to be Sold following the Conversion Date;     4.   it shall
obtain a deconversion date from Seller’s third party processor no later than
twenty (20) Business Days from the Closing Date, which date must be approved by
Purchaser; and     5.   it shall be solely responsible for any deconversion fees
or other fees or charges assessed to Seller by any third party providing
servicing, rewards program administration, or other services for the Accounts to
be Sold.

J.   Collections Rights. After the Closing Date, and except where provided
elsewhere in this Agreement, Purchaser shall have the sole right to make
collections with respect to the Accounts to be Sold.

Page 8



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, prior to the Conversion Date, Seller shall
make collections on the Accounts to be Sold for the Purchaser pursuant to the
terms of an Interim Servicing Agreement, if applicable. From the date of this
Agreement until the Conversion Date, Seller shall not change Seller’s Policies
and Procedures with respect to its collection practices of the Accounts to be
Sold except as may be required by Requirements of Law or otherwise as mutually
agreed in writing between the parties.   K.   Compliance with the FCRA. Except
as provided in Section II.C.3., Seller shall be solely responsible for all
reporting to credit reporting agencies prior to the Conversion Date as well as
final reporting to credit reporting agencies relating to the satisfaction of
balances of Accounts to be Sold (including, but not limited to, notifying the
credit reporting agency that Accounts have been sold and that the balances are
zero). In order to comply with the requirements of the Fair Credit Reporting
Act, Seller agrees that prior to the Conversion Date it shall, in accordance
with Purchaser’s specifications and at Seller’s cost, provide to Purchaser
information that is formatted as specified by Purchaser with the date on which
each Account to be Sold that is reported to a credit reporting agency as being
delinquent as of the Conversion Date first went delinquent. Purchaser shall only
be liable to report on the Accounts to be Sold activity related to Purchaser’s
experience with the Accounts after the Conversion Date.   L.   Forwarding of
Notices. From the Effective Date, Seller shall forward to Purchaser within two
(2) Business Days after its receipt thereof any notice, summons, inquiry (but
not general Account inquiries), or other information of any kind (including, but
not limited to, notices of bankruptcy or other insolvency proceedings) relating
to, or in any way affecting Accounts to be Sold. Any such communication shall be
sent by Seller to Purchaser in accordance with the procedure described in
Section XI.C. of this Agreement.

III. SELLER PROGRAM, ACCOUNT BENEFITS AND CARDHOLDER SERVICE

A.   Seller Program. After the date of this Agreement, and before the Conversion
Date, Seller will not, without Purchaser’s consent: (1) engage in or participate
in any material transaction or incur or sustain any material obligation with
respect to the credit card business, except in the ordinary course of business;
(2) transfer, assign, encumber, or otherwise dispose of, or enter into any
agreement to transfer, assign, encumber, or dispose of any Account to be Sold,
except in the ordinary course of business; (3) change Seller’s Policies and
Procedures with respect to the Accounts to be Sold except as may be required by
Requirements of Law (in which case Seller shall promptly notify Purchaser of
such change); or (4) conduct its credit card plan in other than a normal and
regular manner, as it has been previously conducted; or (5) take any action that
would adversely affect any Account to be Sold. From the date of this Agreement,
Seller shall not offer, or enter into an agreement with a third party with the
intent to offer, to existing and potential Cardholders any Account terms that
restrict Purchaser’s ability to change such terms.   B.   Account Benefits.

  1.   To the extent that Seller provides, or facilitates through a third party
the provision of Account Benefits to Cardholders related to use of their
Accounts, Seller shall cooperate with Purchaser to facilitate the continued
enjoyment by Cardholders of the applicable Account Benefit(s) as close to the
Conversion Date as possible, but may not terminate Seller’s Account Benefits
prior to the time that Purchaser may communicate Purchaser’s Account Benefits to
Cardholders. Where a third party is providing one or more Account Benefit(s),
Seller shall be solely responsible for working with providers of such benefits
for the timely cancellation of such benefits (which Seller acknowledges was
Seller’s decision in connection with entering into this Agreement), and Seller
shall indemnify and hold harmless Purchaser from any claims that a third party
Account Benefit provider may have in connection with the cancellation of the
agreement between such third party and Seller. Purchaser may communicate with
Cardholders about Purchaser’s Account Benefits including, but not limited to,
Purchaser’s reward program, if applicable, at anytime prior to cancellation or
termination of Seller’s Account Benefits. Purchaser’s communication of the
Purchaser’s Account Benefits will be sent to Cardholders prior to the Conversion
Date, which may necessitate that such communication occur prior to the Closing
Date. Purchaser shall work with Seller to ascertain the applicable timelines for
such communications, some of which may be set forth in Schedule B.

Page 9



--------------------------------------------------------------------------------



 



  2.   In connection with any existing reward program related to any Account(s)
to be Sold, if the reward program liability to Cardholders is cash, Seller shall
be solely responsible for, and Purchaser shall have no liability for any cash
reward of Cardholders earned and not paid prior to the Closing Date. Purchaser
shall be liable for cash rewards earned between the Closing Date and the
Conversion Date. Seller shall provide to Purchaser within thirty (30) days after
the Closing Date the amount of cash rewards earned and not paid prior to the
Closing Date together with supporting information. Within five (5) Business Days
after the Conversion Date, Seller shall remit payment of cash rewards to
qualifying Cardholders, subject to reimbursement by Purchaser of an amount equal
to cash rewards earned by Cardholders between the Closing Date and the
Conversion Date upon Purchaser’s receipt of an invoice and supporting
documentation from Seller for the amounts remitted. If the reward program
liability consists of a “points” program, which points are redeemable for
something other than cash, such as travel, services, or merchandise, Purchaser
will award to Cardholders points equal to their outstanding points as of the
final redemption period for the points, as established by the Seller or third
party facilitating such program, if any. Seller acknowledges that the Premium
takes into account Purchaser’s assumption of any points-based reward liability
outstanding as of Closing Date. Redemptions that occur prior to the Closing Date
are at Seller’s expense. In connection with any existing reward program related
to any Account(s) to be Sold, Seller shall promptly provide Purchaser with the
current program rules, and when the first master file information is provided
(pursuant to Schedule B), provide Purchaser with information necessary to
identify the Accounts to be Sold that have a reward component.     3.   Seller
shall provide Purchaser with electronic files related to reward points as
provided by Seller or a third party facilitating the reward program, if any,
applicable to Accounts to be Sold, in the following format:

  a.   a Monthly Cardholder Liability Report, which will include the beginning
reward point balance plus new points earned for the month, less redemptions for
the month equaling the ending reward point balance; and     b.   a Cardholder
Redemption Report, which will list redemptions by Cardholders.

  4.   Seller shall provide the Monthly Cardholder Liability Report and the
Cardholder Redemption Report for Accounts to be Sold pursuant to the following
timing:

  a.   the first set of files will be provided to Purchaser no later than five
(5) Business Days after the last reward point accrual date (the last date on
which Cardholders can earn reward points for purchases); and     b.   files will
be provided by the fifth (5th) Business Day of each of the months following
delivery of the first set of files until the Seller’s reward program terminates.
The date of termination of Seller’s reward program will be the final date on
which Cardholders may redeem points under the Seller’s reward program.

C.   Cardholder Service Matters.

  1.   Seller shall discontinue accepting applications for Accounts to be opened
upon the earlier of sixty (60) days before the Conversion Date, or the launch of
the Seller’s credit card program pursuant to the terms of the Joint Marketing
Agreement, and in any case, pursuant to the timing established in Schedule B or,
at Purchaser’s option, immediately upon Purchaser’s written notice to Seller.
Should Seller receive any application for an Account after it has discontinued
accepting applications, Seller shall forward such application to Purchaser for
processing and simultaneously forward a letter to the applicant informing such
applicant of the discontinuation of the Seller’s program and substitution of
Purchaser’s program (which letter shall be in a standard form approved by
Purchaser).

Page 10



--------------------------------------------------------------------------------



 



  2.   If, at any time during the sixty (60) days after the Conversion Date
Purchaser credits an Account to be Sold for any reason (including, but not
limited to, fraud, unauthorized use, billing error, or disputes as to quality of
goods or services purchased) for any charge which was made on an Account to be
Sold prior to the Closing Date, Seller will reimburse Purchaser for the amount
of the credit. Purchaser may decide, in its reasonable discretion, whether or
not to credit a Cardholder’s Account, and Seller will be obligated to reimburse
Purchaser under this section even though Purchaser may not have been legally
obligated to credit the Cardholder’s Account. (For the purpose of illustration
only and without limiting Purchaser’s discretion, Purchaser may credit an
Account to provide good Cardholder service and protect both parties’ good will.)
Seller authorizes Purchaser to offset or charge any amounts due to Purchaser
under this section, whether or not such charges create overdrafts, against the
Correspondent Account under the Joint Marketing Agreement between Seller and
Purchaser, within five (5) Business Days after receipt of notice by Seller from
Purchaser describing the credit provided. Seller will only be responsible under
this section for credits which Purchaser is unable to recover through the
appropriate channels through reasonable and normal efforts.     3.   Seller
agrees that: (1) any pre-compliance case, pre-arbitration case, incoming
compliance case, or incoming arbitration case on the Accounts to be Sold (all
cases presented pursuant to National Association dispute and chargeback rules
and procedures) notice of which is received by Seller within the ten
(10) Business Days prior to the Closing Date and for which the date that Seller
must respond is after the Closing Date, will be promptly forwarded to Purchaser
for decisioning and processing; and (2) without Purchaser’s consent, Seller
shall not accept any resolution (i.e., that Seller or Cardholder will be liable)
of any pre-compliance case, pre-arbitration case, incoming compliance case, or
incoming arbitration case for which the date that Seller must respond is within
the ten (10) Business Days prior to the Closing Date.     4.   Prior to the
Conversion Date, Seller agrees to use commercially reasonable efforts to clear
any suspense account entries relating to payments or any chargebacks for the
Accounts to be Sold.

IV. COVENANTS AND AGREEMENTS

A.   Mutual Covenants and Agreements of Seller and Purchaser. In addition to
other obligations set forth in this Agreement, each of Seller and Purchaser
covenants and agrees that:

  1.   it shall use commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary,
appropriate or desirable hereunder and under the Requirements of Law to
consummate and make effective the transactions contemplated by this Agreement;  
  2.   it shall cooperate fully with the other party hereto in furnishing any
information or performing any action reasonably requested by that party, which
information or action is necessary to the speedy and successful consummation of
the transactions contemplated by this Agreement;     3.   it shall use
commercially reasonable efforts to obtain consents of all third parties and
governmental bodies necessary for the consummation of the transactions
contemplated by this Agreement (including, without limitation, and to the extent
applicable, requirements of the Hart-Scott-Rodino Act);     4.   it shall
furnish to the other party hereto all information as is required or requested to
be set forth in any application or statement to be filed with any state or
federal governmental agency or authority in connection with the regulatory
approval or review, or any National Association of the transactions contemplated
by this Agreement; and     5.   it shall promptly advise the other in writing of
any fact that, if existing or known as of the date hereof, would have been
required to be set forth or disclosed in or pursuant to this Agreement or

Page 11



--------------------------------------------------------------------------------



 



      of any fact that, if existing or known as of the date hereof, would have
made any of the representations contained herein untrue in any material respect.

V. CONFIDENTIALITY

A.   Confidentiality Information. Both parties acknowledge that in performing
their respective obligations hereunder, they may have access to information
and/or documentation of the other that is of a confidential and/or proprietary
nature.

  1.   “Confidential Information” includes information of a confidential and/or
proprietary nature that may be commercial information or information related to
each party’s customers or consumers. Confidential Information includes, but is
not limited to, the following, whether now in existence or hereafter created:

  a.   all information marked as “confidential” or with similar designation; or
information which the receiving party should, in the exercise of reasonable
judgment, recognize to be confidential;     b.   all information protected by
rights embodied in “know how,” trade secrets, and any other non-public
intellectual property rights;     c.   all business, financial or technical
information of either party and any of either party’s vendors (including, but
not limited to credit card account numbers, and software licensed from third
parties or owned by either party or its affiliates);     d.   both parties’
marketing philosophy and objectives, promotions, markets, materials, financial
results, technological developments and other similar proprietary information
and materials; and     e.   any and all master file information of or about
customer(s) of either party, of any nature whatsoever, and specifically
including without limitation, the fact of the existence of a relationship or
prospective relationship between the providing party and customer(s), all lists
of customers, former customers, applicants and prospective customers and all
personal or financial information relating to and identified with such Persons
(“Customer Information”); provided that all of such information of Seller
related to Accounts to be Sold shall become Confidential Information of
Purchaser upon the Closing Date.     f.   All notes, memoranda, analyses,
compilations, studies and other documents, whether prepared by the disclosing
party, the receiving party or others, which contain or otherwise reflect
Confidential Information.

  2.   Exceptions. Except for Customer Information, the term “Confidential
Information” excludes any portion of such information that the receiving party
can establish by clear and convincing evidence: (1) to have been publicly known
without breach of this Agreement; (2) known by the receiving party without any
obligation of confidentiality, prior to disclosure of such Confidential
Information; (3) to have been received in good faith by the receiving party,
without any confidentiality restrictions, from a third-party source having the
right to disclose such information; (4) to have been independently acquired or
developed without violating any of the receiving party’s obligations under this
Agreement; (5) is required to be disclosed in the financial statements of the
receiving party or its affiliates, to the extent required by applicable
accounting principles, or in any regulatory filing; (6) is required to be
disclosed to a National Association; or (7) is disclosed to its affiliates,
auditors or counsel who have a need to know such information, provided that such
affiliates, auditors or counsel agree to be bound by the provisions of this
Article V. If either party is required by a court or governmental agency having
proper jurisdiction to disclose any Confidential Information, such party shall
promptly provide to the other party notice of such

Page 12



--------------------------------------------------------------------------------



 



      request, if permitted by law, so that the other party may seek an
appropriate protective order; provided, that either party may disclose
Confidential Information to its regulatory governmental agency or to the
relevant National Association, if required by the operating regulations of such
National Association, without prior notice to the other party.

B.   Limited Use of Confidential Information and Survival of Obligations. Both
parties agree now and at all times in the future that all such Confidential
Information shall be held in strict confidence and disclosed only to those
employees or agents whose duties reasonably require access to such information.
The receiving party shall protect such Confidential Information using the same
degree of care, but no less than due care, to prevent the unauthorized use,
disclosure or duplication (except as required for backup systems) of such
Confidential Information as the receiving party uses to protect its own
confidential information. Both parties may use the Confidential Information only
as necessary for performance hereunder and for no other use. Both parties’
limited right to use the Confidential Information shall expire upon termination
of this Agreement for any reason. Both parties’ obligations of confidentiality
and non-disclosure, however, shall survive beyond their duty to perform and
shall survive termination or expiration of this Agreement.

C.   Data Security Policies and Procedures. Both parties shall establish data
security policies and procedures to ensure compliance with this section that are
designed to: (a) ensure the security and confidentiality of Customer
Information; (b) protect against any anticipated threats or hazards to the
security or integrity of such Customer Information; and (c) protect against
unauthorized access to or uses of such Customer Information that could result in
substantial harm or inconvenience to any customer. Further, Seller agrees, at
its own expense, that it shall transfer Confidential Information, especially
Cardholder Account information, to Purchaser in a secure fashion, which
includes, but is not limited to, transferring the data electronically and in an
encrypted format. If data cannot be transferred electronically, Seller and
Purchaser shall arrange for Purchaser’s representative to travel and collect the
data file at Seller’s expense. Seller agrees to indemnify and hold Purchaser
harmless from all claims, damages or expenses related to the loss or
unauthorized access resulting from the transfer of such Confidential Information
by Seller to Purchaser.

D.   Audit Obligations. Each party (the “Audited Party”) agrees to permit the
other (the “Auditing Party”), using a mutually-acceptable third party auditor,
to audit its compliance with this Article V during regular business hours upon
reasonable notice to the Audited Party. The Audited Party shall provide to the
Auditing Party’s auditor copies of audits and system test results acquired by
the Audited Party in relation to the data security policies and procedures
designed to meet the requirements set forth above. Any audit performed hereunder
shall be at the cost of the Auditing Party.

E.   Return or Destruction. The parties are required to develop appropriate
security measures for the proper disposal and destruction of Confidential
Information. Upon expiration of the receiving party’s limited right to use the
Confidential Information, the receiving party shall return all physical
embodiments thereof to the providing party or shall destroy or otherwise dispose
of the Confidential Information in the manner requested by the providing party.
The receiving party shall provide written certification to the other that such
Confidential Information has been destroyed. Notwithstanding the forgoing, the
receiving party may retain one archival copy of the Confidential Information,
which may be used solely to demonstrate compliance with the provisions of this
Article V.

F.   Disclosure to Third Parties. If performance by either party, as the
receiving party, requires or allows disclosure of the Confidential Information
to any third parties, then such receiving party shall ensure that such third
parties will have express obligations of confidentiality and non-disclosure,
with regard to the Confidential Information, similar to the receiving party’s
obligations hereunder. Liability for damages due to disclosure of the
Confidential Information by any such third parties shall be with the receiving
party.

G.   Security Breach. Purchaser and Seller each shall notify the other promptly
following discovery or notification of any actual security breach of the
information systems maintained by it. The party that suffers the security breach
(the “Affected Party”) agrees to take action promptly, at its own expense, to
investigate the actual security breach, to identify and mitigate the effects of
any such security breach and to implement reasonable and appropriate measures in
response to such security breach, including, but not limited to, immediate
remedial action designed to prevent any future such occurrence. The Affected
Party

Page 13



--------------------------------------------------------------------------------



 



    also will provide the other party with all reasonably available information
regarding such security breach to assist that other party in implementing its
information security response program, including, but not limited to, the
actions taken by the Affected Party in response to such security. The Affected
Party, to the extent required by Requirements of Law, shall notify affected
customers of the security breach; provided, that, if the security breach relates
to Customer Information of a Cardholder, Purchaser shall determine whether
Purchaser or Seller will send any required notice and the content of any such
notice. In either case, the Affected Party shall bear all costs related to any
such notice. Except as may be strictly required by Requirements of Law, the
Affected Party will not inform a third Person of any such security breach
without the other party’s prior written consent; however, if such disclosure is
required by Requirements of Law, Affected Party shall work with the other party
regarding the content of such disclosure as to minimize any potential adverse
impact upon the other party, its clients and customers.

H.   Public Statements. Except as may be required pursuant to a Requirement of
Law or permitted pursuant to Section II.H. relating to Cardholder
communications, neither Seller nor Purchaser, nor any of their respective
affiliates, shall, either prior to or after the Closing Date, issue a press
release or make any public announcement or any disclosure to any third party
related to the transactions contemplated hereby that identifies the other party
hereto without the prior written consent of such other party.

I.   Terms of Agreement as Proprietary Information. Without limitation, this
Agreement and the terms of this Agreement shall be deemed to be proprietary
information of the Purchaser. This Article V. shall survive any termination of
this Agreement.

VI. REPRESENTATIONS AND WARRANTIES

A.   Seller and Purchaser. As of the date of this Agreement, each of Purchaser
and Seller represents and warrants to each other as to itself as follows:

  1.   It has full right, power and authority to enter into and perform this
Agreement in accordance with all of the terms and provisions hereof, and that
the execution and delivery of this Agreement has been duly authorized, and the
individuals signing this Agreement on behalf of it are duly authorized to
execute this Agreement in the capacity of his or her office, and to obligate and
bind the parties, and/or the parties’ subsidiaries and affiliates, in the manner
described;     2.   The execution and performance of this Agreement will not
violate the organizational documents or by-laws or any material contract or
other instrument, Requirement of Law or order to which it has been named a party
or by which it is bound. The execution and performance of this Agreement does
not require the approval or consent of any other Person;     3.   There are no
material actions, suits or proceedings pending or threatened against either
party or its affiliates or subsidiaries which would adversely affect its ability
to perform this Agreement; and     4.   It or one of its subsidiaries or
affiliates owns all right, title and interest in its marks and it or one of its
subsidiaries or affiliates has all necessary authority to permit use of its
marks as contemplated by this Agreement.

B.   Seller. As of the date of this Agreement, Seller represents and warrants to
Purchaser as follows:

  1.   Seller is the sole owner of and has good title to the Accounts to be Sold
free and clear of all liens, encumbrances or adverse claims of any kind or
character and is not subject to any offset, counterclaim or defense of any kind;
    2.   Each of the Accounts to be Sold represents a valid and binding
obligation of a bona fide Cardholder, enforceable in accordance with its terms,
and Seller has delivered to Purchaser all documents and records necessary to
enable Purchaser to legally enforce all terms of the Accounts to be Sold;

Page 14



--------------------------------------------------------------------------------



 



  3.   The Accounts to be Sold, or a substantial portion thereof, are not
subject to or bound by any agreement between Seller and a governmental agency or
court of law or other party with authority over Seller that may impair
Purchaser’s full ownership and administrative rights or create additional
responsibilities for Purchaser with respect to such Accounts;     4.   Seller
has not previously assigned the Accounts to be Sold and has no contractual or
other obligation to sell or otherwise transfer the Accounts or the indebtedness
thereunder to any other party;     5.   Each of the Accounts to be Sold, and all
documents provided to Cardholders in connection with the Accounts, are legal and
enforceable in accordance with their terms, and comply with all applicable
Requirements of Law;     6.   All information provided to Purchaser by Seller
with respect to the Accounts to be Sold (including, but not limited to,
information concerning the overall quality and aging of the Accounts to be Sold
and information concerning rewards programs, Account terms, or other product
features or benefits) was true and correct on the date furnished, and Seller has
no updated information which would make any previously provided information
materially misleading or incorrect or which would make the Accounts to be Sold
materially less valuable than they would appear to be on Seller’s records; and  
  7.   No Account to be Sold contains one or more Account terms that cannot be
changed by Purchaser or otherwise limits Purchaser’s ability to change the terms
of the Account in the manner and timing established by Purchaser related to such
Accounts, or is subject to an agreement with a third party, including, without
limitation, a third party providing Account Benefits, that would in any way
limit Purchaser’s ability to change the terms of the Account in the manner and
timing established by Purchaser.

C.   Survival; Obligations of Seller. The representations and warranties
contained in this Article VI. shall survive any termination of this Agreement
and the transfer of the Accounts to be Sold. If any of the representations or
warranties prove to be inaccurate with respect to any Account to be Sold,
Purchaser may, at Purchaser’s option, require Seller to purchase such Account to
be Sold. If so required, Seller shall repay to Purchaser the principal balance
as of the repurchase date, which means the net amount, including interest, fees,
and any other charges owing by a Cardholder to Purchaser on the Cardholder’s
Account, of any credit balance in favor of the Cardholder, and less disputed
items as recorded in the periodic statement of such Account most recently
rendered prior to the repurchase date, plus all debits and less any credit
properly posted to such Account pursuant to the terms of the Cardholder
Agreement on or before the repurchase date, and, at Purchaser’s discretion, in
addition to the principal balance, the Premium for such principal balance, minus
the revenue Purchaser collected on any Account to be Sold, plus Purchaser’s
expenses. The terms of Section II.C.3 of this Agreement shall apply to the
repurchase of Accounts. Seller’s obligation to repurchase Accounts shall
continue for one year after Purchaser obtains knowledge of such inaccuracy.
Except with respect to any Account that Seller has repurchased and satisfied all
of its obligations with respect to such repurchase, Seller shall be liable to
Purchaser for any loss, claim, damage or expense arising or incurred as a result
of any such inaccuracy and, without limiting the foregoing, Purchaser may
recover from Seller the amount by which the net present value of the
contribution (revenues less expenses) (“Contribution”) from the Accounts to be
Sold that Purchaser reasonably estimated that it would realize from the Accounts
to be Sold relying on the accuracy of the information provided to Purchaser
exceeds the net present value of the Contribution from the Accounts to be Sold
for the same period for which Purchaser estimated such expected Contribution as
reasonably estimated by Purchaser after taking into account the effect of the
inaccuracy of the information provided. For purposes of illustration only, if
Seller has provided or provides inaccurate information with respect to the
annual percentage rate applicable to any Accounts to be Sold, Purchaser shall be
entitled to recover from Seller the net present value of the amount by which the
Contribution from the Accounts to be Sold the Purchaser reasonably estimated
that it would realize based on the applicable annual percentage rate represented
to Purchaser by Seller exceeds the net present value of Contribution from the
Accounts to be Sold for the

Page 15



--------------------------------------------------------------------------------



 



same period for which Purchaser estimated such expected Contribution as
reasonably estimated by Purchaser after taking into account the actual annual
percentage rate.
VII. TERMINATION
Except as provided in Section VIII.A. and Section XI.B., this Agreement shall
terminate and shall be of no further force or effect upon the earliest of:
(1) as of the close of business on the Conversion Date; (2) upon mutual
agreement of the parties; (3) upon notice given by either party to the other
party in the event Requirements of Law prohibit the sale transaction
contemplated by this Agreement; or (4) if by the date that is one hundred
(100) days after the Effective Date of this Agreement the Closing has not
occurred and, thereafter, either party provides written notice to the other
party of conditions precedent to the notifying party’s performance hereunder
that have not been satisfied and that the notifying party is terminating this
Agreement. Purchaser also may terminate this Agreement and require Seller to
repurchase from it all Assets to be Sold if forty-five (45) days after the
Closing Date Seller shall have failed to provide to Purchaser all information
required by Purchaser under this Agreement to determine the Preliminary Purchase
Price, or if after the Closing Date and prior to payment of the Preliminary
Purchase Price by Purchaser, Seller shall have breached any covenant to be
performed by it under this Agreement. On the fifth (5th) Business Day after
Purchaser sends notice to Seller of termination of this Agreement pursuant to
the preceding sentence, this Agreement shall terminate and all right, title and
interest in and to the Assets to be Sold (other than Purchaser’s right to
receive payments from Cardholders or National Associations on account of
Cardholders’ obligations or interchange fees related to or arising out of
Accounts to be Sold in each case, after the Cut-Off Time and prior to the
repurchase of the Accounts to be Sold) shall revert to Seller and Seller shall
assume all obligations with respect to the Assets to be Sold. The provisions of
Section II.C. shall apply with respect to the Accounts to be Sold that are
repurchased by Seller (other than payment provisions if no payment was made by
Purchaser for the Accounts to be Sold). Purchaser will execute and deliver to
Seller any documents reasonably necessary to reassign and transfer any other
Assets to be Sold to Seller. Notwithstanding termination of this Agreement under
this Article VII, each party shall retain all rights and remedies against the
other party provided by law for any material breach of this Agreement.
VIII. DAMAGES AND INJUNCTIVE RELIEF

A.   Delay; Liquidated Damages. Should either party fail to perform its
obligations pursuant to Section II.B.3. or otherwise delay in the performance of
its obligations, whether the failure to perform or delay is caused by the party
itself who fails to perform or a third party, which delay has not been excused
by the other party as an Excusable Delay (as defined in Section XI.G), the party
who fails to perform timely shall pay to the other liquidated damages in the
amount of .0125% of the Principal Balance to be purchased, per day for each day
that such non-performing party under Section II.B.3. has failed to perform;
provided, that upon termination of this Agreement, such damages determined under
this Section VIII.A. shall cease to accrue and the performing party shall be
entitled to recover such damages from the non-performing party as the performing
party may have suffered in addition to the damages specified in this
Section VIII.A. The payment of any of the foregoing amounts shall not be deemed
to constitute a forfeiture or a penalty.

B.   Default; Damages. In the event that either party breaches any of its
obligations under this Agreement, in addition to any other remedies provided
pursuant to this Agreement or applicable Requirements of Law, the non-breaching
party shall be entitled to recover from the breaching party the actual damages
which the non-breaching party may incur on account of such breach. Except as
otherwise provided in this Agreement, neither party shall be liable to the other
party for damages for lost profits, exemplary, punitive, special, incidental,
indirect and consequential damages suffered by the other party, including
indemnified parties pursuant to Article IX (except any such damages payable by
an indemnified party to Persons not related to the parties hereto or liquidated
damages payable under this Agreement that may include any of the foregoing)
(“Excluded Damages”).

C.   Injunctive Relief. It is understood and agreed that money damages would not
be a sufficient remedy for any breach of Article V. of this Agreement by any
party or by any other Person or entity receiving Confidential Information
pursuant to Article V. and that the party whose Confidential Information is
disclosed or used in violation of this Agreement shall be entitled to claim
injunctive or equitable relief as a

Page 16



--------------------------------------------------------------------------------



 



remedy for any such breach. Such remedy shall not be deemed to be the exclusive
remedy for breach of this Agreement, but shall be in addition to all other
remedies available to such party at law or equity.
IX. INDEMNIFICATION

A.   Indemnification of Purchaser by Seller. Seller agrees to indemnify and hold
Purchaser, its affiliates and its officers, directors, employees and permitted
assigns harmless of and from any and every claim, demand, proceeding and suit,
and from every liability, loss, damage, cost, charge and expense (including,
without limitation, any actions or expenditures required by Requirements of Law,
operating regulations of National Associations or card agreements to correct
deficiencies related to the Accounts to be Sold) or any other liability of every
nature, kind and description whatsoever, whether or not material, liquidated,
contingent or prospective in nature, exclusive of Excluded Damages, by reason of
or resulting from or arising out of any of:

  1.   The ownership or administration of the Assets to be Sold by the Seller
prior to the Closing Date (whether known or unknown, contingent or matured);    
2.   Seller’s performance of its obligations under this Agreement affecting or
alleged to affect Persons not related to the parties hereto;     3.   Any
misrepresentation or breach of any representation, warranty or covenant of
Seller contained herein or in any document or instrument delivered by Seller
hereunder;     4.   The termination of any agreements or relationships related
to the Assets to be Sold;     5.   Any fraudulent or dishonest act by Seller,
its affiliates, agents or representatives related to this Agreement; or     6.  
Seller’s failure to comply with applicable Requirements of Law relevant to this
Agreement.

    Seller shall be liable for reasonable attorneys’ fees and expenses incurred
by Purchaser, but only if the same are incurred in connection with claims,
demands, proceedings or suits asserted by Persons not related to the parties
hereto.   B.   Indemnification of Seller by Purchaser. Purchaser agrees to
indemnify and hold Seller, its affiliates and its officers, directors, employees
and permitted assigns harmless of and from any and every claim, demand,
proceeding and suit, and from every liability, loss, damage, cost, charge and
expense (including, without limitation, any actions or expenditures required by
Requirements of Law, operating regulations of National Associations or card
agreements to correct deficiencies related to the Accounts to be Sold (but in no
event with respect to credit losses related to the Accounts to be Sold unless
otherwise provided in this Agreement)) or any other liability of every nature,
kind and description whatsoever whether or not material, liquidated, contingent
or prospective in nature, exclusive of Excluded Damages, by reason of or
resulting from or arising out of:

  1.   The ownership or administration of the Assets to be Sold by the Purchaser
subsequent to the Closing Date (whether known or unknown, contingent or
matured);     2.   Purchaser’s performance of its obligations under this
Agreement affecting or alleged to affect Persons not related to the parties
hereto;     3.   Any misrepresentation or breach of any representation, warranty
or covenant of Purchaser contained herein or in any document or instrument
delivered by Purchaser hereunder;     4.   Any fraudulent or dishonest act by
Purchaser, its affiliates, agents or representations related to this Agreement;
and

Page 17



--------------------------------------------------------------------------------



 



  5.   Purchaser’s failure to comply with applicable Requirements of Law
relevant to this Agreement.

    Purchaser shall be liable for reasonable attorneys’ fees and expenses
incurred by Seller, but only if the same are incurred in connection with claims,
demands, proceedings or suits asserted by Persons not related to the parties
hereto.   C.   Indemnification Procedures. The Indemnified Party will notify the
Indemnifying Party in a reasonably prompt manner of any claim that is asserted
and each action or suit that is filed or served (any of the foregoing being a
“Claim”) for which the Indemnified Party is seeking indemnification pursuant to
this Section IX.C. The Indemnifying Party may thereafter assume control of such
Claim, provided, that the Indemnified Party will have the right to participate
in the defense or settlement of such Claim. Neither the Indemnifying Party nor
the Indemnified Party may settle such Claim or consent to any judgment with
respect thereto without the consent of the other party hereto (which consent may
not be unreasonably withheld or delayed). The Indemnified Party will provide the
Indemnifying Party with a reasonable amount of assistance in connection with
defending or settling any such Claim.

X. CONDITIONS PRECEDENT

A.   Conditions Precedent to Purchaser’s Obligations. The obligation of
Purchaser to close under this Agreement is subject to the fulfillment of each of
the following conditions which shall be deemed waived if the parties complete
Closing:

  1.   The representations and warranties made by Seller herein shall be true
and correct in all material respects as of the Closing Date, as though such
representations and warranties were restated and made at and as of the Closing
Date;     2.   All the necessary consents, regulatory and other approvals,
licenses and other authorizations which are material to the transactions
contemplated hereby shall have been obtained permitting the post-Closing
ownership and operation by Purchaser of the Accounts on terms substantially
comparable to those existing at the present and all applicable waiting periods
(and extensions thereof), if any, under the Hart-Scott-Rodino Act shall have
expired or otherwise been terminated and Seller and Purchaser shall have
received all other permits or consents of governmental authorities necessary. No
such permit or consent shall contain any condition, limitation or requirement
that, individually or in the aggregate, would, in Purchaser’s reasonable good
faith judgment, materially reduce the benefits of the transaction contemplated
by this Agreement to Purchaser;     3.   As of the Closing Date, there shall not
have been any material adverse change in the Assets to be Sold since completion
of due diligence by Purchaser;     4.   Seller shall have delivered to Purchaser
such documents, certificates and agreements reasonably requested by Purchaser;  
  5.   Seller and Purchaser shall have entered into the “Elan Financial Services
Joint Marketing Agreement” (the “Joint Marketing Agreement”);     6.   No claim,
action, suit, proceeding or governmental investigation shall have been
threatened or instituted challenging the validity of this Agreement or the
series of transactions contemplated hereby which could reasonably be expected to
have a material adverse effect on the transactions contemplated hereby and no
order of any court shall have been entered which reasonably could be expected to
have a material adverse effect on the transactions contemplated hereby;     7.  
All pre-Closing covenants, obligations and other matters to be performed on the
part of Seller shall have been fulfilled in all material respects;

Page 18



--------------------------------------------------------------------------------



 



8.   If required by Purchaser, Seller and Purchaser shall have entered into the
Interim Servicing Agreement;   9.   The acquisition of the Assets to be Sold
shall not violate any applicable statute, rule or regulation in effect on the
Closing Date;   10.   Seller shall have paid to Purchaser any amount due by
Seller pursuant to Section VIII.A.

B.   Conditions Precedent to Seller’s Obligations. The obligation of Seller to
close under this Agreement is subject to the fulfillment of each of the
following conditions which shall be deemed waived if the parties complete
Closing:

  1.   The representations and warranties made by Purchaser herein shall be true
and correct in all material respects as of the Closing Date, as though such
representations and warranties were restated and made at and as of the Closing
Date;     2.   Seller and Purchaser shall have entered into the Joint Marketing
Agreement;     3.   No claim, action, suit proceeding or governmental
investigation shall have been threatened or instituted challenging the validity
of this Agreement or the series of transactions contemplated hereby which could
reasonably be expected to have a material adverse effect on the transactions
contemplated hereby and no order of any court shall have been entered which
reasonably could be expected to have a material adverse effect on the
transactions contemplated hereby;     4.   All applicable waiting periods (and
extensions thereof), if any, with respect to any application filed with the OCC
or under the Hart-Scott-Rodino Act shall have expired or otherwise been
terminated and Seller and Purchaser shall have received all other necessary
permits or consents;     5.   All pre-Closing covenants, obligations and other
matters to be performed on the part of Purchaser shall have been fulfilled; and
    6.   The sale of the Assets to be Sold shall not violate any applicable
statute, rule or regulation in effect on the Closing Date.

C.   Closing. The Closing shall be deemed to have occurred on the Closing Date
specified in the second Recital of this Agreement, unless one of the parties
notifies the other in writing prior thereto that in its reasonable determination
not all of the conditions precedent to its obligation to close under this
Agreement have been satisfied; provided, that if such determination is not
accurate, the Closing Date shall be deemed to have occurred as specified in the
second Recital of this Agreement if so elected by the other party.

D.   Filing. Seller authorizes Purchaser to file Uniform Commercial Code
financing statements (as Purchaser may deem necessary) naming Seller as “debtor”
and Purchaser as “secured party” and describing the Accounts to be Sold, the
Related Receivables and related assets as collateral.

XI. ADDITIONAL CONTRACT PROVISIONS

A.   Successors and Assigns. This Agreement benefits and binds the parties
hereto and their respective successors and assigns. Neither party may assign or
transfer its rights or obligations under this Agreement without the other
party’s prior written permission, which permission shall not be unreasonably
withheld, except that Purchaser may make such an assignment or delegation to an
affiliate of Purchaser that has the ability to fulfill the obligations of
Purchaser hereunder without Seller’s written consent.

B.   Survival of Obligations, Rights and Remedies. In addition to the survival
of specific clauses as set forth in the terms of this Agreement, the obligations
and remedies of the parties as specified in the provisions described below shall
survive termination of this Agreement as follows:

Page 19



--------------------------------------------------------------------------------



 



  1.   in the case of termination of this Agreement by reason of the Conversion
Date having occurred, the obligations and remedies of the parties set forth in
Sections II.B., II.C., II.F., II.G., II.I., II.J., II.K., II.L., III.B.,
III.C.2., and III.C.3., and Articles V, VI, VII, VIII, IX and XI of this
Agreement;     2.   in the case of termination of this Agreement after Closing
and prior to Conversion having occurred, the obligations and remedies of the
parties set forth in Sections II.I.5., II.J, II.K., XI.C., XI.H., and XI.J., and
Articles V., VI., VII., VIII. and IX of this Agreement; and     3.   in the case
of termination of this Agreement prior to Closing, the obligations and remedies
of the parties set forth in Section XI.C., XI.H., and XI.J., and Articles V.,
VI., VII., VIII. and IX. of this Agreement.

    All rights and obligations of either party which may have arisen or accrued
prior to termination shall survive termination of the Agreement.   C.   Notices.
All communications or notices required or permitted under this Agreement shall
be deemed to have been given on the date when (i) delivered in person or by a
nationally recognized overnight delivery service, (ii) sent via telecopy
transmission to the telecopy number specified below with a hard copy sent via
first class mail the following day, or (iii) deposited in the United States
mail, postage prepaid, and addressed as follows:

             
 
  1. if to Purchaser:   Elan Financial Services    
 
      777 East Wisconsin Avenue — 6th floor    
 
      Milwaukee, Wisconsin 53202    
 
      Attention: Credit Card Portfolio Acquisition Manager    
 
      Telecopy No. 414-765-6134    
 
           
 
  with a copy to:   Elan Financial Services    
 
      800 Nicollet Mall, BC-MN-H21N    
 
      Minneapolis, Minnesota 55402    
 
      Attention: Corporate Counsel, Retail Payment Solutions    
 
      Telecopy No. 612-303-7888    
 
           
 
  2. if to Seller:   Columbia River Bank    
 
      401 East Third Street, Suite 200    
 
      The Dalles, OR 97058    
 
      Attention: Brian Devereux    
 
  With a copy to:        
 
           
 
           
 
           
 
           
 
           
 
      Attention:    
 
     
 
   
 
      Telecopy No.    
 
     
 
   

    Each party may change its address or telecopy number for communications and
notices hereunder by written notice to the other party hereto.   D.  
Severability. The invalidity or unenforceability of any term or provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.   E.   Waivers and Amendments. No delay, omission,
or neglect with respect to the exercise of any right under this Agreement shall
constitute a waiver of such right. No waiver or amendment of this Agreement
shall be valid unless agreed upon in writing by both parties.

Page 20



--------------------------------------------------------------------------------



 



F.   Entire Agreement, Section Headings and Counterparts. This Agreement
constitutes the entire agreement between the parties with respect to matters
covered by this Agreement, and supersedes any contract, agreement, or oral
understanding with respect to such matters which may have been in existence
between the parties prior to the date of this Agreement. All section headings
herein are included for convenience only and are not to be construed as a part
of this Agreement or in any way limiting or amplifying its terms. This Agreement
may be signed in any number of counterparts, each of which shall be deemed an
original.

G.   Excusable Delays and Force Majeure. Any delay hereunder shall be excused to
the extent approved in writing by the parties. Any delay in the performance by
either party hereto of its obligations hereunder shall be excused when such
delay in performance is due to any cause or event of any nature whatsoever
beyond the reasonable control of such party, including without limitation any
act of God; any fire, flood or weather condition; any earthquake; any epidemic
or pandemic; act of a public enemy, war, insurrection, riot, explosion,
terrorist attack or strike; provided, however, that written notice thereof must
be given by such party to the other party within thirty (30) days after the
occurrence of such cause or event.

H.   Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Minnesota, without regard
to conflict of law issues.

I.   Relationship of Parties. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties. The
duties and responsibilities of the Seller shall be rendered by the Seller as an
independent contractor and not as an agent of Purchaser. The Seller shall have
full control of all of its acts, doings, proceeding, relating to or requisite in
connection with the discharge of its duties and responsibilities under this
Agreement.

J.   WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

K.   Attached Exhibits and Schedules. Each Exhibit and each Schedule referred to
in this Agreement is expressly incorporated in its entirety and made a part of
this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Page 21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

              U.S. BANK NATIONAL ASSOCIATION ND,   COLUMBIA RIVER BANK D/B/A
ELAN FINANCIAL SERVICES        
 
           
By:
      By:    
 
 
 
 
           
Title:
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



Exhibit A
Definitions

1.   “Account” means revolving lines of credit issued to individuals and
Business Entities and accessed through the use of a Credit Card bearing the
marks of a National Association.   2.   “Account(s) to be Sold” means those
Accounts to be sold and transferred to Purchaser, identified in Section II.A.1.,
including all Principal Balances thereunder.   3.   “Account Benefits” means the
ancillary benefits available to Cardholders, including but not limited to credit
insurance, debt cancellation programs, and rewards programs, which benefits may
be offered to Cardholders by Seller or a third party who has contracted with
Seller to provide such services.   4.   “Account Documentation” means all
existing books, materials, records, Account applications, Cardholder Agreements,
documents, disclosure statements, credit information files, credit card slips,
receipts, drafts, checks, instruments, mailing lists, customer lists, monthly
billing statements, customer correspondence, Cardholder master files and other
records relating to the Accounts to be Sold, whether on paper, microfilm,
microfiche, magnetic tape, computer disc or in any other form, including,
without limitation, statement fiche and billing dispute records.   5.  
“Affected Party” shall have the meaning set forth in Section V.G.   6.  
“Assumed Liabilities” shall have the meaning set forth in Section II.D.2.   7.  
“Audited Closing Statement” shall have the meaning set forth in Section II.B.6.
  8.   “Audited Preliminary Closing Statement” shall have the meaning set forth
in Section II.B.6.   9.   “Business Day” shall mean any day (other than
Saturday, Sunday or legal holiday in North Dakota) in which national banks are
permitted to be open in North Dakota.   10.   “Business Entity” or “Business
Entities” means a business organization, including but not limited to a
municipality, governmental agency, partnership, corporation, limited liability
company or sole proprietor.   11.   “Cardholder” means singly or as a group, a
Person who holds an Account (which Account is designated as either a consumer or
business Account) issued by Seller.   12.   “Cardholder Agreement” means the
agreement between the Cardholder and Seller that governs use of an Account.  
13.   “Closing” means the closing of the sale, purchase and assignment of the
Accounts to be Sold by and between Seller and Purchaser and the transfer of all
of Seller’s right, title and interest in and to the Accounts to be Sold and
other Assets to be Sold to Purchaser.   14.   “Closing Date” means the date
first stated above in the second Recital on which the Closing is to be
consummated, or such later date as Closing may occur.   15.   “Closing Payment”
means the difference between the Closing Purchase Price, set forth in
Schedule A-1, and the Preliminary Purchase Price, as set forth in Schedule A-1.
  16.   “Confidential Information” shall have the meaning as set forth in
Article V.   17.   “Conversion Date” means the date that all Accounts to be Sold
that are transferred hereunder are converted to Purchaser or Purchaser’s
representative for record keeping and servicing functions related to the ongoing
activity of such Accounts to be Sold. The Conversion Date may be the same as the
Closing Date.

A-1



--------------------------------------------------------------------------------



 



18.   “Correspondent Account” shall mean a depository account established by
Seller with a financial institution designated or approved by Purchaser for the
purpose of receiving or making payments and settling transactions pursuant to
this Agreement.   19.   “Customer Information” shall have the meaning as set
forth in Section V.A.1.   20.   “Credit Card” means any card, plate or other
access device (including cash advance checks and balance transfer checks) that
may be used from time to time to obtain open-end credit pursuant to an Account.
  21.   “Customer Base” means the proprietary information that relates
specifically to the Accounts to be Sold, including the customer lists containing
names and the most recent street addresses, telephone numbers, social security
numbers and the credit data of the Cardholders with respect to such Accounts.  
22.   “Cut-Off Time” means the time of the close of processing on the Closing
Date by Seller or Seller’s processor, if any, in accordance with past custom and
practice of the Accounts to be Sold.   23.   “Effective Date” shall mean the
date first set forth in the introductory paragraph of the Agreement.   24.  
“Excluded Damages” shall have the meaning set forth in Section VIII.B., hereof.
  25.   “Full Recourse Account” shall mean an Account that has a credit limit or
balance that exceeds $50,000, and Seller has agreed to enter into a separate
Full Recourse Agreement in order to assume all risk of credit, fraud or other
loss with respect to such Account and indemnify and hold Purchaser harmless from
any loss, claim or damage arising from, or relating to, the Account.   26.  
“Full Recourse Agreement” shall mean a separate agreement between Purchaser and
Seller with respect to a Full Recourse Account, which agreement is in a form
supplied by or approved by Purchaser.   27.   “Ineligible Account” shall have
the meaning set forth in Section II.A.2.   28.   “Interim Servicing Agreement”
shall mean an agreement between Seller and Purchaser whereby Seller, or Seller’s
representative, will provide for the servicing of the Accounts to be Sold from
the Closing Date to the Conversion Date.   29.   “Interim Servicing Period”
shall mean the period during which Seller provides interim servicing for the
Accounts to be Sold and Related Receivables.   30.   “Joint Marketing Agreement”
shall have the meaning set forth in Section X.A.5.   31.   “National
Association” means Visa and MasterCard and such other national card association
with respect to which Purchaser may become an issuer during the term of this
Agreement.   32.   “Person” means a natural person, corporation, partnership,
limited partnership, limited liability company, joint venture, firm,
association, trust, unincorporated organization, government or governmental
agency or political subdivision or any other entity, whether acting in an
individual, fiduciary or other capacity.   33.   “Preliminary Purchase Price”
shall be the amount set forth in Schedules A and A-1.   34.   “Premium” means
that certain percentage or dollar amount, as set forth in Schedules A and A-1,
that is added to the Principal Balances that are being purchased to make up the
Purchase Price of the Accounts to be Sold.   35.   “Principal Balance” means the
net amount, including interest, fees, and any other charges owing by a
Cardholder to Seller on the Cardholder’s Account, of any credit balance in favor
of the Cardholder, and less disputed items as recorded in the periodic statement
of such Account most recently rendered prior to the

A-2



--------------------------------------------------------------------------------



 



    Cut-Off Time, plus all debits and less any credit properly posted to such
Account pursuant to the terms of the Cardholder Agreement on or before the
Cut-Off Time.   36.   “Purchase Price” shall have the meaning set forth in
Section II.B.1.   37.   “Related Receivables” means, with respect to each
Account to be Sold, all amounts owing to Seller by the related Cardholders on
such Account as of the Cut-Off Time, including outstanding extensions of credit,
Unposted Accrued Finance Charges, billed finance charges, annual fees, and any
other charges and fees assessed on said Account.   38.   “Requirements of Law”
means, with respect to any party hereto, any law, ordinance, statute, treaty,
rule, judgment, regulation or other determination or finding of any arbitrator
or governmental authority applicable to or binding upon such party or to which
such party is subject, whether federal, state, county, local or otherwise
(including, without limitation, usury laws, the Bank Secrecy Act, the Federal
Truth-In-Lending Act, the Fair Debt Collection Practices Act, the Federal Equal
Credit Opportunity Act, the Fair Credit Reporting Act, the National Bank Act,
the Federal Credit Union Act, Gramm-Leach-Bliley, the USA PATRIOT Act, and
Regulations B, E, P and Z of the Board of Governors of the Federal Reserve
System).   39.   “Secured Account” means an Account that is secured by a deposit
account or other secured method as established by Seller.   40.   “Security
Agreement” means the agreement executed by a Cardholder, which creates a
security interest in funds held in a savings account as security for the Secured
Account.   41.   “Seller Marks” means all registered and unregistered
trademarks, services marks, trade name, service name, trade dress and internet
address or domain name including, without limitation, the Seller’s name and
logo(s), owned and used by Seller.   42.   “Seller’s Policies and Procedures”
means Seller’s policies and normal, day-to-day operating procedures and practice
in compliance with such policies and Seller’s normal financial accounting
guidelines for the conduct of the business of issuing credit cards, all existing
as of the date of execution of this Agreement that are in use by Seller for all
of Seller’s credit card portfolio without regard to ownership of the Accounts,
as modified from time to time.   43.   “Unearned Program Fees” means the
pro-rata portion of any scheduled fees that have been billed to Cardholders for
services associated with the Accounts to be Sold including, but not limited to
an annual fee for use of the card, identity theft protection, and reward
program, but have not yet been earned as of the Closing Date of this Agreement,
according to an assumed twelve-month, straight-line amortization period that is
applied at the Account level beginning at the time at which the annual fee is
posted to the Account.   44.   “Unposted Accrued Finance Charges” means the
aggregate amount of finance charges that have been earned but not yet posted and
billed to each Account to be Sold from the last cycle date of each Account to be
Sold up to and including the Cut-Off Time.

A-3



--------------------------------------------------------------------------------



 



Credit Card Account Purchase Agreement
Schedule A
Preliminary Closing Statement
TO: COLUMBIA RIVER BANK
This Preliminary Closing Statement is delivered to you (“Seller”) by Elan
Financial Services (“Purchaser”) pursuant to Section II.B.3 of the Credit Card
Account Purchase Agreement dated as of                     , 2008 between Seller
and Purchaser (the “Agreement”). Unless otherwise defined herein, all
capitalized terms used in this Schedule A shall have the meaning defined for
them under the Agreement.

         
1. 100% of the Principal Balance of the Accounts to be Sold as of the Cut-Off
Time
  $                       
 
       
Plus
       
 
       
2. A Premium of 11%
  $                       
 
       
Minus
       
 
       
3. Unearned Program Fees
  $                       
 
       
Equals
       
 
       
4. Preliminary Purchase Price (1 plus 2 minus 3)
  $                       

The Preliminary Purchase Price shall be paid as provided in Section II.B.5 of
the Agreement. Seller and Purchaser hereby acknowledge and accept the foregoing
this ___ day of                     , 200___.

                      Accepted by:
 
            U.S BANK NATIONAL ASSOCIATION ND, D/B/A         ELAN FINANCIAL
SERVICES   COLUMBIA RIVER BANK
 
           
By:
      By:    
 
           
 
           
Title:
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



Credit Card Account Purchase Agreement
Schedule A-1
Closing Statement
TO: COLUMBIA RIVER BANK
This Closing Statement is delivered to you (“Seller”) by Elan Financial Services
(“Purchaser”) pursuant to Section II.B.4 of the Credit Card Account Purchase
Agreement dated as of                     , 2008 between Seller and Purchaser
(the “Agreement”). Unless otherwise defined herein, all capitalized terms used
in this Schedule A-1 shall have the meaning defined for them under the
Agreement.

         
1. 100% of the Principal Balance of the Accounts to be Sold as of the Cut-Off
Time
  $                       
 
       
Plus
       
 
       
2. A Premium of 11%
  $                       
 
       
Minus
       
 
       
3. Unearned Program Fees
       
 
       
Equals
       
 
       
4. Closing Purchase Price (1 plus 2 minus 3)
  $                       
 
       
Less
       
 
       
5. Preliminary Purchase Price as calculated in line 4 of Schedule A
  $                       
 
       
Equals
       
 
       
6. Closing Payment
  $                       

The Closing Payment shall be paid as provided in Section II.B.5. of the
Agreement.
(If the Closing Payment is positive, Purchaser owes Seller the Closing Payment.
If the Closing Payment is negative, Seller owes Purchaser the Closing Payment.)
Seller and Purchaser hereby acknowledge and accept the foregoing this ___ day of
                    , 200___.

                      Accepted by:
 
            U.S. BANK NATIONAL ASSOCIATION ND,         D/B/A ELAN FINANCIAL
SERVICES   COLUMBIA RIVER BANK
 
           
By:
      By:    
 
 
 
 
           
Title:
      Title:    
 
 
 

 



--------------------------------------------------------------------------------



 



Credit Card Account Purchase Agreement
Schedule B
Timeline
     As set forth in the Agreement, Seller shall perform the following acts and
provide the following items to Purchaser on the dates listed below*:

      Item:   Between these dates:
 
   
Kick-off Meeting between Seller and Purchaser
  Approximately 10 Business Days after the Closing Date.
 
   
First Master File Information Transfer
  Approximately 12 weeks prior to Conversion Date; this information shall also
designate Accounts to be Sold that are Secured Accounts and Accounts held by
employees of Seller.
 
   
List of Accounts with unique payment arrangements (i.e., altered payment
arrangements made between Cardholder and Seller)
  With the First Master File Information Transfer
 
   
Second Master File Information Transfer
  Approximately 8 weeks prior to Conversion Date; as of the date the Second
Master File Information transfer is provided to Purchaser, Seller shall
discontinue selling its credit card product(s) and begin selling Purchaser’s
credit card product(s) pursuant to the terms of the Joint Marketing Agreement
 
   
Third Master File Information Transfer
  To be transferred as of the close of business on the day before the Conversion
Date; shall be transferred to Purchaser in a format prescribed by Purchaser , to
be received by Purchaser no later than three (3) days after the Conversion Date,
at Seller’s expense
 
   
Other actions or items required
by Purchaser:
   
 
   
 
   
 
   
 
   
 
   
 
   

 

    *The timeline described herein sets forth the expected timing if Seller’s
Accounts are processed by Certegy, FDR or Total Systems. If Seller’s Accounts
are processed by Seller or another processor other than Certegy, FDR or Total
Systems, the timing may need to be altered. Seller shall follow the above timing
as established or altered and communicated by Purchaser.

 